ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant’s complaint in bill of exception No. 4 was not that he was not permitted to ask each juror on his voir dire examination such qualifying questions as he desired, — but that the trial court refused to send all the panel of jurors from the room and then call them in one by one for separate examination. In refusing this we see no abuse óf the trial court’s discretion.
We think the disqualification of juror Blackstock was fully discussed and correctly disposed of in our original opinion. We are further of the belief that the credibility of the witnesses and the weight of their testimony being peculiarly a question for decision by the jury, and they having given credence to the testimony of the state, we are without authority to disturb the verdict, there being testimony before the jury supporting the *468same.
Not being able to agree with the contentions of appellant* which contentions are substantially set out above, the motion for rehearing will be overruled.

Overruled.